DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           ADRIANO SUAZO,
                              Appellant,

                                    v.

  THE BANK OF NEW YORK, AS TRUSTEE FOR THE HOLDERS OF
  THE GE-WMC ASSET BACKED PASS-THROUGH CERTIFICATES,
                     SERIES 2006-1,
                        Appellee.

                             No. 4D14-3897

                            [March 30, 2016]

   Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; James Midelis, Senior Judge; L.T. Case
No. 562008CA005063.

  David S. Fabrikant of Law Office of David S. Fabrikant, P.A., Stuart, for
appellant.

   Diana B. Matson and Joshua R. Levine of Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Fort Lauderdale, for appellee.

PER CURIAM.

    We affirm the trial court’s denial of appellant’s motion to set aside
foreclosure judgment. We agree with appellee that the court’s September
9, 2014 order denied the motion to set aside the foreclosure judgment that
was filed on November 3, 2009. The September 9, 2014 order denying a
“motion to cancel foreclosure sale” contains an obvious scrivener’s error
as no motion to cancel sale was pending, nor was a sale even scheduled
at the time. The court through its order clearly ruled on the November 3,
2009 motion to set aside judgment, which was the matter that was
scheduled for hearing.

  None of the arguments raised by appellant on appeal have any merit,
and we affirm without further discussion.

   Affirmed.
MAY, FORST and KLINGENSMITH, JJ., concur.

                         *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                  2